Name: Commission Regulation (EEC) No 977/91 of 19 April 1991 amending Regulations (EEC) No 2325/90, (EEC) No 3507/90, (EEC) No 3540/90, (EEC) No 114/91, (EEC) No 370/91 and (EEC) No 518/91 opening standing invitations to tender for the export of cereals held by the intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 4. 91 Official Journal of the European Communities No L 102/9 COMMISSION REGULATION (EEC) No 977/91 of 19 April 1991 amending Regulations (EEC) No 2325/90 , (EEC) No 3507/90 , (EEC) No 3540/90, (EEC) No 114/91 , (EEC) No 370/91 and (EEC) No 518/91 opening standing invitations to tender for the export of cereals held by the intervention agencies HAS ADOPTED THIS REGULATION : Article 1 Article 3 of Regulations (EEC) No 2325/90, (EEC) No 3507/90, (EEC) No 3540/90, (EEC) No 114/91 , (EEC) No 370/91 and (EEC) No 518/91 is hereby replaced by the following : 'Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82 until 30 June 1991 . Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certificates under Article 44 of Commission Regulation (EEC) No 3719/88 (*). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 2619/90 (4), Whereas it is advisable to limit the period of validity of export licences issued from the entry into force of this Regulation in connection with the invitations to tender opened by Regulation (EEC) No 2325/90 (*), (EEC) No 3507/90 (6), (EEC) No 3540/90 0, (EEC) No 114/91 (8), (EEC) No 370/91 (9) and (EEC) No 518/91 (10). Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 0 OJ No L 331 , 2. 12. 1988 , p. 1 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 353, 17. 12. 1990, p . 23 . 0 OJ No L 202, 9 . 7. 1982, p. 23 . (4) OJ No L 249, 12. 9 . 1990, p . 8 . 0 OJ No L 209, 8 . 8 . 1990, p. 5. (6) OJ No L 338, 5 . 12. 1990, p . 15 . O OJ No L 344, 8 . 12. 1990, p . 12. (8) OJ No L 13, 18 . 1 . 1991 , p . 9 . O OJ No L 43 , 16. 2. 1991 , p. 12 . O OJ No L 56, 2. 3. 1991 , p. 10 .